Opinion issued April 22, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NOS. 01-06-00167-CR
          01-06-00168-CR
          01-06-00169-CR
          01-06-00170-CR
          01-06-00171-CR
———————————
Robert S. Shearer, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the County Court at Law No. 2
Galveston County, Texas

Trial Court Case No. 246188, 246194, 246197, 246200, and
246206
 

 
MEMORANDUM OPINION
          Because
the complete record had not been timely filed, we abated the above-referenced appeals
and ordered a hearing in the trial court. 
Among the issues the trial judge was to consider was whether appellant
desired to pursue his appeals.  The trial
court conducted a hearing on February 25, 2010, and the supplemental record of
that hearing has been filed in this Court. 
At the hearing, appellant stated that he no longer desires to prosecute
his appeals.
          We order
the appeals reinstated.  Appellant has
not filed a written motion to dismiss the appeals.  See Tex.
R. App. P. 42.2(a).  However, given
appellant’s expressed desire to forego pursuit of his appeals, we conclude that
good cause exists to suspend the operation of Rule 42.2(a) in accordance with
Rule 2.  See Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeals are dismissed. 
            The clerk of this Court is
directed to issue the mandates within 10 days. 
Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Higley.
Do
not publish.   Tex. R. App. P. 47.2(b).